No. 14584
                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1979


ARTHUR A. GREGORY and
DOROTHY R. GREGORY,
                        Plaintiffs and Appellants,
           VS.

THE CITY OF FORSYTH et al.,
                        Defendants and Respondents.


Appeal from:     District Court of the Sixteenth Judicial District,
                 Honorable A. B. Martin, Judge presiding.
Counsel of Record:
     For Appellants:
          Lee Overfelt argued, Billings, Montana
     For Respondents:
          William Meisburger argued, Forsyth, Montana


                                 Submitted:       December 14, 1979
                                   Decided :      E 19 1984
                                                  B
Filed:   E# 3 l
           1 m



                                          Clerk
Mr.    J u s t i c e Gene B . Daly d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .




         P l a i n t i f f s a p p e a l from a f i n a l judgment o f t h e D i c t r i c t

Court, s i t t i n g without a jury,                 i n the Sixteenth Judicial

District,        i n and f o r t h e County o f Rosebud, i n a n a c t i o n f o r

r e f u n d of t a x e s p a i d under p r o t e s t t o t h e C i t y of F o r s y t h .

The D i s t r i c t C o u r t d e t e r m i n e d t h a t t h e s t a t u t e of l i m i t a t i o n s ,

s e c t i o n 9 3 - 2 6 0 7 ( 4 ) , R.C.M.    1947, now s e c t i o n 27-2-203,               MCA,

b a r r e d p l a i n t i f f s ' c l a i m and t h a t t h e d i s p u t e d l a n d was

annexed t o t h e C i t y o f F o r s y t h by a c q u i e s c e n c e .

        P l a i n t i f f s , A r t h u r and L o r o t h y G r e g o r y , a r e t h e owners

o f t h r e e p a r c e l s o f r e a l p r o p e r t y l o c a t e d i n Rosebud County,

Montana. The G r e g o r i e s p u r c h a s e d t h e s e p a r c e l s i n 1964 and

r e c e i v e d a q u i t c l a i m deed a s t i t l e .          The d e e d d e s c r i b e d t h e

p a r c e l s by metes and bounds and r e f e r r e d t o o n e of t h e

p a r c e l s a s p a r t o f " L o r d ' s A d d i t i o n t o F o r s y t h , Montana."

L o r d ' s A d d i t i o n was p l a t t e d and d e d i c a t e d t o t h e C i t y o f

F o r s y t h i n 1907.        The d e e d d i d n o t s p e c i f i c a l l y d e s i g n a t e

w h e t h e r t h e o t h e r two p a r c e l s ,    " t h e d i s p u t e d p r o p e r t y " com-

p r i s i n g o n e a c r e o f l a n d , w e r e w i t h i n t h e C i t y of F o r s y t h .

        From t h e t i m e o f t h e p u r c h a s e u n t i l 1976, b o t h t h e C i t y

o f F o r s y t h and t h e G r e g o r y s c o n s i d e r e d t h e d i s p u t e d p r o p e r t y

t o be i n s i d e t h e m u n i c i p a l b o u n d a r i e s of t h e c i t y .        Property
t a x e s w e r e r e g u l a r l y a s s e s s e d and p a i d ; c i t y o r d i n a n c e s were

e n f o r c e d ; and c i t y s e r v i c e s , i n c l u d i n g sewer, w a t e r , f i r e

and p o l i c e p r o t e c t i o n , w e r e p r o v i d e d .

        C i t y maps d a t i n g back t o 1938 and 1945 show t h e d i s p u t e d

property t o be w i t h i n c i t y l i m i t s .            A l s o , i n 1961 a f t e r pub-

l i c a t i o n o f n o t i c e , a l l o f t h e c i t y o r d i n a n c e s were r e c o d i f i e d ,

and t h e d i s p u t e d p r o p e r t y was a g a i n i n c l u d e d w i t h i n c i t y

boundaries.
         I n 1 9 6 7 , f o r r e a s o n s u n r e l a t e d t o t h i s a p p e a l , Gregory

o b t a i n e d a n a b s t r a c t o f t i t l e f o r h i s l a n d and checked f o r

m o r t g a g e s , l i e n s and s a t i s f a c t i o n o f l i e n s .      The a b s t r a c t

d i d n o t i n d i c a t e w h e t h e r t h e p r o p e r t y was i n s i d e t h e c i t y

limits.       I n 1972, a p l a t o f t h e G r e g o r y s ' l a n d was p r e p a r e d

by a s u r v e y o r .      The p l a t e x p r e s s l y d e f i n e d t h e p r o p e r t y ,

including t h e disputed p o r t i o n , a s "a p a r c e l of land s i t u -

a t e d i n t h e C i t y o f F o r s y t h , Montana."

         I t was n o t u n t i l 1976 t h a t t h e G r e g o r y s f i r s t s u s p e c t e d

t h a t p a r t o f t h e i r p r o p e r t y was o u t s i d e t h e c i t y l i m i t s .          In

a c o n v e r s a t i o n w i t h a l o c a l r e s i d e n t , Gregory w a s t o l d t h a t

h i s p r o p e r t y was n o t annexed t o t h e c i t y .                 Upon i n v e s t i g a t i o n ,

Gregory d i s c o v e r e d t h a t t h e d i s p u t e d p r o p e r t y was n o t p a r t

o f t h e d e d i c a t e d L o r d ' s A d d i t i o n and had n e v e r been s t a t u t o r -

i l y annexed.           T h e r e a f t e r t h e Gregorys p a i d t h e i r c i t y t a x e s

under p r o t e s t .

        On J a n u a r y 2 0 , 1 9 7 7 , t h e G r e g o r y s f i l e d s u i t f o r r e c o v e r y

o f t h e t a x e s p a i d u n d e r p r o t e s t and f o r a j u d i c i a l d e c l a r a t i o n

t h a t t h e disputed property i s o u t s i d e t h e c i t y boundaries

and t h e r e f o r e nontaxable.              A t t r i a l on August 1 5 , 1978, t h e

o n l y w i t n e s s was A r t h u r A. Gregory.               H e t e s t i f i e d t h a t he

t h o u g h t t h e d i s p u t e d p r o p e r t y was i n s i d e t h e c i t y l i m i t s by

r e a s o n o f t h e c i t y maps h e had o b s e r v e d p o s t e d on t h e d o o r

o f t h e County A t t o r n e y ' s O f f i c e .

        The D i s t r i c t C o u r t h e l d , among o t h e r t h i n g s , t h a t t h e

1964 d e e d and 1967 a b s t r a c t c o n s t i t u t e d means o f knowledge

s u f f i c i e n t t o p u t t h e G r e g o r y s upon i n q u i r y a s t o t h e e x t e n t

o f t h e c i t y l i m i t s and t h a t t h e i r f a i l u r e t o d i s c o v e r t h e

t r u e f a c t s w i t h i n t h e t i m e p r e s c r i b e d by t h e s t a t u t e o f

l i m i t a t i o n s , s e c t i o n 9 3 - 2 6 0 7 ( 4 ) , R.C.M.   1947 b a r r e d t h e i r

claim.       The c o u r t a l s o c o n c l u d e d t h a t t h e d i s p u t e d p r o p e r t y
was annexed by a c q u i e s c e n c e .              The p l a i n t i f f s a p p e a l from

t h a t f i n a l judgment.

         T h r e e i s s u e s have been p r e s e n t e d t o t h i s C o u r t f o r

review:

         1.     Whether f a i l u r e t o comply w i t h t h e s t a t u t o r y annex-

a t i o n p r o c e d u r e s f o r towns and c i t i e s d e f e a t s t h e c i t y ' s

c l a i m t h a t t h e s u b j e c t p r o p e r t y i s w i t h i n t h e c i t y l i m i t s of

F o r s y t h , Montana.

         2.     Whether t h e c o u r t e r r e d i n h o l d i n g t h a t t h e G r e g o r y s '

c l a i m was b a r r e d by t h e s t a t u t e o f l i m i t a t i o n s .

         3.     Whether t h e c o u r t e r r e d i n h o l d i n g t h a t t h e G r e g o r y s

a c q u i e s c e d t o t h e i n c l u s i o n o f t h e i r l a n d i n t h e c i t y and

w e r e t h e r e f o r e e s t o p p e d from a s s e r t i n g t h e c o n t r a r y .

         The p a r t i e s ' a r g u m e n t f o r t h e most p a r t i s a s h a l l o w

s w i p e a t t h e second and t h i r d i s s u e s , i . e .               t h e s t a t u t e of

l i m i t a t i o n s , d i l i g e n c e , d i s c o v e r y r e q u i r e m e n t s and a c q u i e s c e n c e .

The f i r s t i s s u e was c a r e f u l l y a v o i d e d and t h e r e was no i n

d e p t h t r e a t m e n t of t h e n e c e s s i t y o f compliance w i t h s t a t u t o r y

annexation procedures.

        The g e n e r a l r u l e i s t h a t m u n i c i p a l b o u n d a r i e s may b e

e x t e n d e d o n l y a s p r e s c r i b e d by law.           2 McQuillin, Municipal

Corporations           §    7.14 a t 317 ( 3 r d r e v . e d . 1 9 7 9 ) .              Since the

j u r i s d i c t i o n of a c i t y t o extend i t s boundaries i s a s p e c i a l

power, c o n f e r r e d by t h e l e g i s l a t u r e , a s u b s t a n t i a l c o m p l i a n c e

w i t h a l l t h e mandatory r e q u i r e m e n t s o f s t a t u t o r y law i s

essential.           M c Q u i l l i n , s u p r a , 5 7.29 a t 422; P o o l v . Town o f

Townsend ( 1 9 2 0 ) , 58 Mont. 297, 304, 1 9 1 P.385,               386.       In

P o o l , i t was a r g u e d t h a t c e r t a i n l a n d was b r o u g h t w i t h i n t h e

town b o u n d a r i e s by common law d e d i c a t i o n and a l s o by t h e

f i l i n g o f a p l a t which d i s p l a y e d t h e l a n d a s w i t h i n t h e Town

o f Townsend.              T h i s C o u r t r e j e c t e d t h e s e c o n t e n t i o n s and
held:

         " ' I n t h i s s t a t e t h e r e i s no common law i n any
         c a s e where t h e law i s d e c l a r e d by t h e Code.'
          ( S e c . 6213, Rev. Codes [ S e c t i o n 12-104, R.C.M.
         1947, now s e c t i o n 1-1-108, M C A I . )           I f then,
         t h e Codes p r o v i d e t h e means by which a n a d d i -
         t i o n becomes a p a r t o f a c i t y o r town and sub-
         j e c t t o i t s j u r i s d i c t i o n , t h e means s o p r o v i d e d
         must be h e l d t o be e x c l u s i v e . " P o o l , s u p r a ,
         a t 304, 1 9 1 P . a t 386.

M o n t a n a ' s a d h e r e n c e t o t h i s view was r e c e n t l y u n d e r s c o r e d i n

M i s s o u l a R u r a l F i r e D i s t r i c t v . C i t y o f M i s s o u l a ( 1 9 7 5 ) , 168
Mont. 70, 540 P.2d 958.                     The C i t y o f M i s s o u l a u r g e d t h a t

e a r l i e r law which p r o v i d e d f o r summary a n n e x a t i o n o f l a n d

" w h o l l y s u r r o u n d e d " by a c i t y ( s e c t i o n 11-403,          R.C.M.        1947,

now s e c t i o n s 7-2-4501          t o 7-2-4504,          MCA) was s u f f i c i e n t

a u t h o r i t y f o r a n n e x a t i o n by t h a t method.            This Court held

t h a t s i n c e summary a n n e x a t i o n was n o t p r o v i d e d f o r u n d e r t h e

P l a n n e d Community Development A c t o f 1973 ( s e c t i o n 11-514,

R.C.M.      1947, e t s e q . , now s e c t i o n 7-2-4701,                 MCA,     e t seq.),

t h e s t a t e d p u r p o s e o f which was t o d e v e l o p a s y s t e m f o r

" a d d i n g t o and i n c r e a s i n g c i t y b o u n d a r i e s "    ( s e c t i o n 11-515,

R.C.M.      1947, now s e c t i o n 7-2-4703,               MCA),      i t was e x c l u d e d a s

a method o f a n n e x a t i o n .         Missoula Rural F i r e D i s t r i c t ,

s u p r a , a t 74, 540 P . 2d a t 960-961.

         T h e r e a r e i m p o r t a n t p o l i c y c o n s i d e r a t i o n s which f a v o r

a t l e a s t s u b s t a n t i a l compliance w i t h s t a t u t o r y annexation

p r o c e d u r e . The l e g i s l a t i v e h i s t o r y o f M o n t a n a ' s a n n e x a t i o n

l a w s d e m o n s t r a t e s t h a t p u b l i c n o t i c e and p a r t i c i p a t i o n

( p a r t i c u l a r l y f o r t h e p e r s o n s a f f e c t e d by a p r o p o s e d annex-

ation) a r e cardinal.                T h e r e i s , however, no argument t o b e

h e a r d t h a t t h e s t a t u t o r y scheme f o r a n n e x a t i o n i s n o t e x c l u s i v e .

         The s e c o n d i s s u e c o n c e r n s t h e a p p l i c a t i o n o f t h e s t a t u t e

o f l i m i t a t i o n s by t h e t r i a l c o u r t , i. e.    ,   s e c t i o n 93-2607 ( 4 )       ,
R.C.M.      1947, now s e c t i o n 27-2-203,               MCA.
         P l a i n t i f f s contend t h a t t h e s t a t u t e d i d n o t s t a r t t o

r u n u n t i l d i s c o v e r y o f t h e f a c t s by t h e a g g r i e v e d p a r t y .

Ordinary d i l i g e n c e should be exercised i n discovery.                                Ray v .
D i v e r s ( 1 9 2 8 ) , 8 1 Mont. 552, 264 P .        673, 675.

         The g i s t o f t h e C i t y ' s argument i s t h a t p l a i n t i f f s d i d

n o t e x e r c i s e d u e d i l i g e n c e b e c a u s e of t h e i r f a i l u r e t o r e a d

t h e d e e d and a b s t r a c t c a r e f u l l y .      But t h e s e documents d o n o t

i n d i c a t e whether t h e l a n d i s w i t h i n t h e c i t y l i m i t s .            Rather,

t h e c i t y map formed t h e b a s i s f o r p l a i n t i f f s ' c o n c l u s i o n

t h a t t h e l a n d was i n s i d e t h e c i t y .

        R e a s o n a b l e d i l i g e n c e would r e q u i r e i n s p e c t i o n o f t h e

c i t y map and o r d i n a n c e .        These w e r e t h e o n l y d i r e c t o f f i c i a l

evidence of t h e C i t y ' s boundaries.                     A s such, any r e l i a n c e on

them was j u s t i f i e d .        Any o t h e r method would i n v o l v e , f i r s t ,

a n a s s u m p t i o n t h e o r d i n a n c e was d e f e c t i v e , and s e c o n d , a

search of a l l annexation proceedings.                            Clearly, t h i s is

beyond t h e p a l e o f r e a s o n a b l e d i l i g e n c e .

        I n f a c t , p l a i n t i f f s ' discovery of t h e d e f e c t i n t h e

o r d i n a n c e came a s a r e s u l t o f a c o n v e r s a t i o n w i t h a l o c a l

resident.         The C i t y c o n t e n d s t h a t f o r t h e p u r p o s e s o f t h e

s t a t u t e o f l i m i t a t i o n s , s e c t i o n 9 3 - 2 6 0 7 ( 4 ) , R.C.M.   1947,

t h e " d i s c o v e r y " r e q u i r e m e n t s are i d e n t i c a l t o I s r a e l s o n v .

Mountain T r a c t o r s Co.          ( 1 9 7 0 ) , 155 Mont. 69, 73, 467 P.2d
149, 152, wherein t h i s Court explained t h a t an aggrieved

p a r t y must show some i n t e n t i o n a l c o n c e a l m e n t and d i l i g e n c e

b e f o r e he can r e l y on t h e discovery exception t o t h e g e n e r a l

r u l e t h a t t h e s t a t u t e b e g i n s r u n n i n g upon t h e o c c u r r e n c e o f

the fraud.          Here, p l a i n t i f f a d m i t t e d t h a t t h e r e had been no

c o n c e a l m e n t , and t h u s p l a i n t i f f s ' c a u s e o f a c t i o n e x p i r e d i n

1966.
        Before addressing the parties' points of argument as to
when the two year statute of limitations, section 93-2607(4),
R.C.M. 1947, now section 27-2-203, MCA, started running, the
issue of whether this statute of limitations applies to
plaintiffs' claim deserves discussion.    Section 27-2-203,
MCA provides:

     "Actions for relief on ground of fraud or mistake.
     The period prescribed for the commencement of an
     action for relief on the ground of fraud or mis-
     take is within 2 years, the cause of action in
     such case not to be deemed to have accrued until
     the discovery by the aggrieved party of the facts
     constituting the fraud or mistake."
In Opp v. Boggs (1948), 121 Mont. 131, 140, 193 P.2d 379,

385, this Court stated:     "This section of our statute 'applies
only to actions for fraud or mistake within the common
acceptance of the term.'"
     "Mistake" is defined in Black's Law Dictionary as "some

unintentional act, omission or error arising from ignorance,
surprise, imposition or misplaced confidence   . . .A   Mistake

exists when a person, under some erroneous conviction of law
or fact, does, or omits to do, some act which, but for the

erroneous conviction, he would not have done or omitted."
Black's Law Dictionary 1152 (4th Ed. 1968).    The "mistake"

provision of section 93-2607(4) has rarely been discussed by
this Court.    In a suit for reformation and enforcement of a
contract for the sale of corporate assets based on mutual
mistake, this Court deemed the statute to be applicable and
to have commenced running when the plaintiff realized the
mistake.    Favero v. Wynacht (1962), 140 Mont. 358, 373374,


     The mistake in the instant case was a mutual mistake of

fact.    Both the City and the Gregorys (as well as their
predecessors i n t i t l e ) erroneously believed the disputed

property t o be i n s i d e t h e c i t y l i m i t s .               Application of

s e c t i o n 93-2607(4) t h u s a p p e a r s t o b e a p p r o p r i a t e .

         The G r e g o r y s c o n t e n d t h e two y e a r s t a t u t e o f l i m i t a -

t i o n s commenced r u n n i n g when t h e y d i s c o v e r e d i n 1976 t h a t

t h e d i s p u t e d l a n d was n o t annexed o r p a r t o f t h e d e d i c a t e d

L o r d ' s A d d i t i o n . They m a i n t a i n t h a t r e a s o n a b l e d i l i g e n c e

would n o t r e q u i r e i n q u i r y and a s c e r t a i n m e n t o f f a c t s i n c o n -

s i s t e n t w i t h t h e c i t y o r d i n a n c e s and maps.            The c r i t i c a l

q u e s t i o n i s w h e t h e r t h e G r e g o r y s had e i t h e r c o n s t r u c t i v e o r

a c t u a l n o t i c e b e f o r e 1976 o f f a c t s which s h o u l d have p u t

them o n i n q u i r y .        F a l l s Sand and G r a v e l Co. v . Western

Concrete, Inc.            (D.    Mont. 1 9 6 7 ) , 270 F. Supp. 495, 503-504.

The D i s t r i c t C o u r t found t h e 1964 q u i t c l a i m d e e d and 1967

a b s t r a c t c o n s t i t u t e d such n o t i c e .      The d e e d m e r e l y d e s c r i b e d

t h e p a r c e l s conveyed by metes and bounds.                          A p a r t from l o c a t -

i n g t h e p a r c e l s , t h e f a c t t h a t one p a r c e l w a s d e s i g n a t e d a s

p a r t o f L o r d ' s A d d i t i o n t o F o r s y t h h a s no i n d e p e n d e n t s i g n i -

ficance.         A s s t a t e d i n American Min.               Co. v . B a s i n    &   Bay

S t a t e Min. Co.        ( 1 9 0 9 ) , 39 Mont. 476, 482, 104 P . 525, 526:

        "We t h i n k t h e b e t t e r r u l e t o b e e s t a b l i s h e d
        i n t h i s s t a t e i s t h a t t h e r e c o r d i n g of t h e
        i n s t r u m e n t i s t o be considered w i t h o t h e r
        f a c t s and circumstances i n determining whether
        t h e p l a i n t i f f i s t o be charged w i t h n o t i c e ,
        e i t h e r actual o r constructive, but t h a t the
        f a c t o f r e c o r d i n g a l o n e w i l l n o t s o c h a r g e him."

Here, t h e r e c o r d i s c l e a r t h a t a t l e a s t s i n c e 1938 t h e c i t y

maps a n d o r d i n a n c e s d e f i n e d t h e d i s p u t e d p r o p e r t y t o b e

within t h e C i t y of Forsyth.                 Mr.       Gregory t e s t i f i e d t h a t h e

r e l i e d on t h e s e o f f i c i a l documents.              The a b s t r a c t l i k e w i s e

c o n t a i n s n o t h i n g t o p u t t h e G r e g o r y s on i n q u i r y .      The l a s t

page of t h e a b s t r a c t i n d i c a t e s t h a t a l l t a x e s w e r e p a i d a s

o f t h a t d a t e . I t i s a l s o n o t a b l e t h a t i n 1972, when t h e
G r e g o r y s ' s p r o p e r t y , i n c l u d i n g t h e d i s p u t e d p o r t i o n , was

p l a t t e d by a p r o f e s s i o n a l s u r v e y o r , t h e l a n d was d e f i n e d a s

" a p a r c e l o f l a n d s i t u a t e d i n t h e C i t y o f F o r s y t h , Montana."

These c i r c u m s t a n c e s , i n c o m b i n a t i o n w i t h t h e C i t y ' s a c t i v e

and c o n t i n u i n g e x e r c i s e of j u r i s d i c t i o n o v e r t h e d i s p u t e d

p r o p e r t y f a i l t o c o n s t i t u t e n o t i c e of any e r r o r i n t h e

d e s i g n a t i o n of municipal boundaries.

         The C i t y l a y s g r e a t stress on t h e f r a u d c a s e s c o n s t r u i n g

t h e "discovery" element i n s e c t i o n 93-2607(4).                               Israelson,

s u p r a ; Lasby v. B u r g e s s ( 1 9 3 0 ) , 88 Mont. 49, 289 P .                          1028;

a n d K e r r i g a n v . O'Meara ( 1 9 2 4 ) , 7 1 Mont. 1, 227 P .                       819 a r e

c a s e s t h a t r e q u i r e a n a f f i r m a t i v e showing o f i n t e n t i o n a l

concealment a s a c o n d i t i o n precedent t o recovery under

s e c t i o n 93-2607(4).            However, t h e s e c a s e s a r e a l l fundamen-

t a l l y d i s t i n g u i s h a b l e i n t h a t fraud, unlike mistake, i s an

i n t e n t i o n a l a c t o f m i s r e p r e s e n t a t i o n . M i s t a k e , by d e f i n i t i o n ,

i s unintentional.

        A n n e x a t i o n c a n o n l y b e a c c o m p l i s h e d by s t a t u t o r y p r o c e -

dures a s set f o r t h , supra.                 However, w e do              n o t wish t o

l e a v e t h e i m p r e s s i o n t h a t a c q u i e s c e n c e h a s no p l a c e i n t h e

law.

         "The g e n e r a l r u l e t h a t p r o p e r t y owners are e s t o p p e d by

reason of long-continued acquiescence t o q u e s t i o n d i r e c t l y

t h e v a l i d i t y of t h e extension of boundaries of a municipality

s e e m s t o be w e l l s e t t l e d . "        56 Am.Jur.2d          Municipal c o r p o r a t i o n s

8 80 a t 134 ( 1 9 7 1 ) .           See a l s o , 2 McQuillin, supra,                     §   7.09 a t

294.      A l t h o u g h Montana h a s n e v e r r e c o g n i z e d t h i s p r i n c i p l e ,

o t h e r j u r i s d i c t i o n s have a p p l i e d t h e d o c t r i n e o f a c q u i e s c e n c e

t o after-the-fact              challenges of a l l e g e d l y d e f e c t i v e annexation

proceedings.            Annot.,        1 0 1 A.L.R. 581 ( 1 9 3 6 ) ; 1 8 A.L.R. 2d
1255 ( 1 9 5 1 ) .      A c q u i e s c e n c e h a s a l s o been found t o b e p r o b a t i v e
in ascertaining the location of municipal boundaries which,

by their description, are uncertain or obscure.        2 McQuillin,
supra,   §
         .   7.05 at 280, S 7.09 at 294; Town of Brookline v.
Town of Newfane (Vt. 1966), 224 A.2d 908, 911; Crescent City
v. Dodd (1933), 131 Cal. App. 153, 18 P.2d 999, 1001.          However,
"neither usage and custom nor contemporaneous construction
will prevail over a plainly designated boundary line."           56
Am.Jur.2d Municipal Corporations     $   41 at 103; Town of Stephens
City v. Zea (1963), 204 Va. 82, 129 S.E.2d 14, 18.       As

stated in McQuillin, "the rule - to establishment - municipal
                      - - - as                    of

boundaries - acquiescence - - apply where the period
           by             does not
of acquiescence is short or -- boundary involved -
                            where the            is
clearly otherwise than claimed."     McQuillin, supra,   §    7.09
at 295 (emphasis added).     See also, La Porto v. Village of
Philmont (N.Y.App. 1976) 346 N.E.2d 503, 506; Crescent City,
supra, at 1001; - -of Brookline, supra, at 911.
                Town

     In the instant case, the boundaries of the City of
Forsyth are clear.     T                  h                  ~           ~

         . - &                       Furthermore, the Gregorys

are not, by this suit, attacking the validity of annexation

proceedings.     No such proceedings were ever conducted.
Therefore, the doctrine of acquiescence could not apply to
these facts.
     Therefore, we find the City of Forsyth failed to substan-
tially comply with the annexation procedure and the property
in dispute is not, therefore, subject to municipal taxes.
     Under the circumstances of this case, the statute of

limitations, section 93-2607(4), now 27-2-203, MCA, is

deemed to have commenced running in 1976.
     The doctrine of acquiescence does not apply to boundaries
that are easily or clearly defined.
        The judgment o f t h e D i s t r i c t C o u r t i s v a c a t e d and t h e

c a u s e remanded f o r f u r t h e r p r o c e e d i n g s i n c o n f o r m i t y w i t h

t h i s opinion.




                                                                        Justice

W e concur:




    Chief J u s t i c e




ae     Justices
                                       .                      ~